FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2022

                                     No. 04-22-00282-CR

                                  Jeremy Ray ROTHENAY,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR3013
                       Honorable Stephanie R. Boyd, Judge Presiding


                                       ORDER
        Appellant’s brief was originally due on August 8, 2022. On September 8, 2022, appellant
filed a second motion for an extension of time to file his brief, requesting an extension until
October 7, 2022. Appellant’s motion is GRANTED. Appellant’s brief is due on or before
October 7, 2022. No further extensions of time will be allowed absent extenuating
circumstances.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court